                                            Case 4:20-cv-04430-JST Document 7 Filed 08/10/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEJANDRO JAVIER LOPEZ,                           Case No. 20-cv-04430-JST
                                                        Petitioner,
                                   8
                                                                                           ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     BRIAN MARTIN, et al.,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          Petitioner has filed this pro se action seeking a writ of habeas corpus pursuant to 28 U.S.C.

                                  15   § 2254. His petition (ECF No. 1) is now before the Court for review pursuant to 28 U.S.C. § 2243

                                  16   and Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts.

                                  17   Petitioner’s request for leave to proceed in forma pauperis is granted. ECF No 2.

                                  18                                            BACKGROUND

                                  19          According to the petition, on May 11, 2020, petitioner’s probation was revoked for a

                                  20   violation of Cal. Health & Safety Code § 11379(a), pursuant to a plea of nolo contendere. ECF

                                  21   No. 1 at 1-2, 5. He was sentenced to an additional year for having a prior prison term, as well to

                                  22   an additional eight months to run consecutive to his sentence for violating Cal. Penal Code

                                  23   § 1320(a). ECF No. 1 at 5. Petitioner does not specify the overall length of his sentence.

                                  24   Petitioner did not appeal his sentence or conviction. ECF No. 1 at 2-3.

                                  25                                             DISCUSSION

                                  26   A.     Standard of Review

                                  27          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  28   custody pursuant to the judgment of a state court only on the ground that he is in custody in
                                             Case 4:20-cv-04430-JST Document 7 Filed 08/10/20 Page 2 of 3




                                   1   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                   2   Hodges, 423 U.S. 19, 21 (1975). A district court shall “award the writ or issue an order directing

                                   3   the respondent to show cause why the writ should not be granted, unless it appears from the

                                   4   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                   5   B.      Petitioner’s Claims

                                   6           Liberally construed, the petition argues that petitioner is entitled to federal habeas relief

                                   7   because (1) the trial court improperly added a one year term to his probation revocation term for

                                   8   his prior prison term; (2) his sentence for Cal. Penal Code § 1320(a) should run concurrent, and

                                   9   not consecutive, to his sentence; (3) he would like his sentence modified under 18 U.S.C. § 3582

                                  10   to home detention because of COVID-19; and (5) his sentence violates the Eighth Amendment

                                  11   because the maximum sentence for a violation of Cal. Health & Safety Code § 11379(a) is three

                                  12   years. ECF No. 1 at 5-6.
Northern District of California
 United States District Court




                                  13   C.      Failure to Exhaust

                                  14           Prisoners in state custody who wish to challenge collaterally in federal habeas corpus

                                  15   proceedings either the fact or length of their confinement are first required to exhaust state judicial

                                  16   remedies, either on direct appeal or through collateral proceedings, by presenting the highest state

                                  17   court available with a fair opportunity to rule on the merits of each and every claim they seek to

                                  18   raise in federal court. See 28 U.S.C. § 2254(b)-(c). Petitioner has not done so. He has not

                                  19   presented the Supreme Court of California with an opportunity to consider and rule on his claims.

                                  20   See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (state’s highest court must be given

                                  21   opportunity to rule on claims even if review is discretionary); Larche v. Simons, 53 F.3d 1068,

                                  22   1071-72 (9th Cir. 1995) (Supreme Court of California must be given at least one opportunity to

                                  23   review state prisoners’ federal claims). The petition for a writ of habeas corpus therefore is

                                  24   DISMISSED without prejudice to filing a new petition after state judicial remedies are exhausted.

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          2
                                           Case 4:20-cv-04430-JST Document 7 Filed 08/10/20 Page 3 of 3




                                   1                                             CONCLUSION

                                   2          For the foregoing reasons, the Court DISMISSES this petition for a writ of habeas corpus

                                   3   without prejudice to filing a new petition after state judicial remedies are exhausted.

                                   4          IT IS SO ORDERED.

                                   5   Dated: August 10, 2020
                                                                                        ______________________________________
                                   6
                                                                                                      JON S. TIGAR
                                   7                                                            United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
